PER CURIAM:
Andre Manigault appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* United States v. *270Manigault, No. 3:95-cr00488-JFA-1 (D.S.C. Apr. 25, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.

 We note a typographical error in the district court’s order on page one in the recitation of *270Manigault’s advisory guideline calculation. The district court intended to state that Manigault’s base offense level under the United States Sentencing Guidelines was 38, not 3, for his violation of 21 U.S.C. § 846 (2000). This typographical error does not affect, however, the district court’s considered reasoning in denying Manigault’s motion for sentence reduction.